The indictment in this case charged the defendant with the offense of using abusive, insulting, or obscene language in the presence or hearing of a woman. The case was tried before a jury who returned a verdict of guilty and assessed a fine of $100. Failing to pay said fine, and the cost incident to the trial, or to confess judgment therefor, the court duly sentenced the defendant to perform hard labor for the county for the period of time provided by the governing statute. From the judgment of conviction, this appeal was taken.
The rulings of the court on the trial of this case to which exceptions were reserved are so clearly free from reversible error as to need no discussion. The questions involved are elementary. The evidence in the case was in conflict; it was, however, in our opinion ample to sustain the verdict of the jury and to support the judgment of conviction pronounced and entered.
No briefs have been filed in behalf of appellant, or by the state.
The judgment of conviction from which this appeal was taken is affirmed.
Affirmed.